Citation Nr: 0525900	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  99-20 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for avascular necrosis 
of the right hip, to include as secondary to the veteran's 
service-connected lumbosacral strain with degenerative 
changes.

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1968 until July 
1970.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from August 1998 and June 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan.

These matters were previously before the Board in November 
2004.  At that time, a remand was ordered to accomplish 
additional development.

It is observed that, with respect to the veteran's increased 
rating claim, the November 2004 Board remand identified a 
February 1988 rating action as the determination on appeal.  
However, upon further review of the claims file, the Board 
has concluded that a timely substantive appeal was not filed 
with respect to the February 1988 rating decision. 

Regarding the veteran's secondary service connection claim, 
it is noted that the issue was first denied by the RO in a 
May 2000 rating action.  A timely appeal was not filed.  The 
subsequent June 2002 decision presently on appeal was a 
readjudication of the same service-connection claim that had 
previously been denied in May 2000 as not well-grounded.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, 2099, §7(b); VAOPGCPREC 3-2001 (Jan. 
22, 2001) (providing for readjudication of claims, such as 
this one, that became final between July 14, 1999 and 
November 9, 2000, the date of the enactment of the VCAA, and 
were denied on the basis that they were not well-grounded).  
Therefore, no new and material evidence is required in order 
to adjudicate the merits of the claim.




FINDINGS OF FACT

1.  The competent evidence does not establish that the 
veteran's currently diagnosed avascular necrosis of the right 
hip is causally related to, or aggravated by, his service-
connected lumbosacral strain with degenerative changes.  

2.  Throughout the period on appeal, the veteran's 
lumbosacral strain has been manifested by complaints of pain, 
productive of severe limitation of motion and mild neurologic 
deficit.


CONCLUSIONS OF LAW

1.  Avascular necrosis of the right hip is not proximately 
due to, nor aggravated by, the veteran's service-connected 
lumbosacral strain with degenerative changes and was not 
incurred or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2004).

2.  The schedular criteria for an evaluation of 40 percent 
for lumbosacral strain with degenerative changes have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295; 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect from September 23, 2002 through September 25, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 
(as in effect from September 26, 2003).

3.  The schedular criteria for a separate 10 percent 
evaluation for neurologic manifestations of the service-
connected lumbosacral strain with degenerative changes, from 
September 23, 2002, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
from September 23, 2002 through September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (as in 
effect from September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 8520, 8521, 8524, 8525, and 8526 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of February 2004 and December 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what information and evidence was 
required to substantiate the claim(s) and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the October 2002 Statement 
of the Case and March 2005 supplemental statement of the case 
included such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Moreover, reports of 
VA and private post service treatment and examination are of 
record.  Additionally, a June 2001 lay statement from a co-
worker of the veteran is affiliated with the claims folder.  
Moreover, the claims file contains the veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

I.  Service connection- avascular necrosis of the right hip

The veteran is claiming entitlement to service connection for 
avascular necrosis of the right hip.  The service medical 
records are absent any complaints or treatment for a right 
hip disability.  Indeed, a right hip disability was initially 
demonstrated decades after service.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  
Further, the record does not contain a competent clinical 
opinion linking a current right hip disability to service.  
As such, the preponderance of the evidence is against service 
connection on a direct basis.  

The veteran specifically contends that his right hip 
disability is secondary to his service-connected lumbosacral 
strain with degenerative changes.  In order to prevail on the 
issue of entitlement to secondary service connection, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  As to the third 
element, the evidence must demonstrate that the current 
disability is proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. § 38 C.F.R. § 3.310(a) 
(2004).

The Board will first review the pertinent post-service 
medical records to ascertain whether a current right hip 
disability exists.  Following the veteran's separation from 
service in July 1970, there are no complaints or treatment 
for a right hip disability until January 1999.  At that time, 
a treatment record from Yale Community Health Center 
indicated right hip pain with limited range of motion.  X-
rays revealed an increased density in the femoral head, 
suggestive of avascular necrosis.  Following a November 1999 
VA examination, during which the right hip was painful on 
motion, avascular necrosis of the right hip was formally 
diagnosed.  Moreover, as stated in a June 2000 VA examination 
report, MRI studies also were consistent with a diagnosis of 
avascular necrosis of the right hip.  Finally, the veteran's 
most recent VA examination in January 2005 noted a focal non-
deformity, possibly avascular necrosis, of the right femoral 
head.

Based on the above, the Board finds that the veteran has a 
current right hip disability, satisfying the first element of 
a secondary service connection claim.
Moreover, the second criterion, evidence of a service-
connected disability, has also been met here.  In this 
regard, the Board notes that service connection has been 
established for lumbosacral strain with degenerative changes.  
The record contains diagnoses of lumbar disc disease at L4-L5 
and L5-S1, confirmed by x-ray studies.  Additional service-
connected disabilities are not at issue in regard to the 
subject claim.

Thus, the pivotal inquiry is whether the competent evidence 
of record establishes that the current right hip disability 
is proximately due to or the result of the service-connected 
back disability.  To this end, the veteran calls attention to 
several letters submitted by N. R., M.D., which support his 
claim.  Also of record is a favorable opinion written in 
March 2005 by G. J. C., D.O. 

Dr. N. R.'s initial letter in September 1999 described the 
in-service injury to the veteran's back.  Specifically, the 
veteran wrenched his back while moving a wheel barrel full of 
wet concrete that was tipping over.  The physician attributed 
the current right hip complaints (termed as "sacroiliitis") 
to the in-service back injury, but did not provide a clear 
rationale for such conclusion in that particular 
communication.  

In a subsequent May 2001 letter, Dr. N. R. referred to an 
incident occurring in 1969 while the veteran was serving in 
Vietnam.  The letter appears to state that the veteran hurt 
his back while tacking down some type of landing pad.  (A 
January 2005 VA examination report indicates that the landing 
pad was the location where the veteran hurt himself pushing a 
wheel barrel.)  Another letter in October 2002 described the 
veteran's injury history as involving a fall from one height 
to another.  According to Dr. R. N., such crush injury 
predisposed the veteran to a faster development of back and 
hip problems than would otherwise have been the case.  Dr. R. 
N. explicitly stated that the veteran's vascular necrosis of 
the right femoral head was the result of the distant falling, 
or crush, injury.  He clarified his position in a March 2005 
communication.  At that time, Dr. N. R. stated that the 
veteran's avascular necrosis was not secondary to a back 
injury.  Rather, it was the result of a distant trauma that 
was only now presenting itself.  

In addition to the letters submitted by Dr. R. N., the claims 
folder also contains a March 2005 letter from Dr. G. J. C.  
In that correspondence, he opined that the veteran's 
avascular necrosis of the right hip was at least as likely as 
not the result of a chronic back injury.  

After a careful review of the above evidence, the Board finds 
that a grant of secondary service connection is not 
appropriate here.  First addressing Dr. N. R.'s letters, the 
Board notes that they lack consistency.  At first a right hip 
disability was attributed to a "wrenching" type injury 
caused when the veteran was pushing a wheel barrel in 
service.  However, in later communications, Dr. N. R. stated 
that the right hip problem was clearly the result of a 
falling or crush injury.  Indeed, he discredited the idea 
that the right hip disability was related to the veteran's 
service-connected back disability, instead contending it was 
exclusively due to a fall in service.  However, as already 
explained, there is no evidence of an in-service right hip 
injury such as to allow for direct service connection.  In 
fact, there is no mention of any falling or crush injuries 
whatsoever in the service medical records.  



In contrast to Dr. N. R.'s communications, the March 2005 
letter written by Dr. G. J. C. does endorse the veteran's 
claim of secondary service connection.  In reaching his 
conclusion, that physician reviewed the veteran's service and 
post-service records, and observed that the veteran clearly 
injured his lumbar spine in service.  Of course there is no 
dispute that a back injury was incurred in service.  Indeed, 
service connection is in effect for lumbosacral strain with 
degenerative changes.  However, Dr. G. J. C.'s letter does 
not provide any reasoning as to why the right hip disability 
is likely a result of the back injury and not an independent 
development.  For example, he failed to discuss a post-
service automobile accident in 1991, noted in a January 1997 
VA examination report, was not a more likely cause of the 
veteran's right hip problems.  He further did not account for 
the gap of three decades between the in-service back injury 
and the manifestation of right hip problems.  It was this 
lack of proximity that caused the VA examiner in January 2005 
to find that the right hip avascular necrosis was not 
proximately due to or the result of the veteran's service-
connected lumbosacral strain with degenerative changes.  The 
VA examiner felt that, if the two were related, then the 
extent of the necrotic change would be much more pronounced.  
Because he provided a clear rationale for his conclusion, and 
because such opinion was offered following a full review of 
the claims file and after a thorough physical examination of 
the veteran, the Board finds it to be highly probative.  
Moreover, while Dr. G. J. C. disputed the conclusion that the 
avascular necrosis was not sufficiently pronounced to be 
related to a 30-year-old back injury, he did not explain why 
he disagreed.  Therefore, the VA examiner's conclusions are 
found to hold greater weight in the present case.  

In conclusion, the competent evidence of record fails to 
demonstrate that the veteran's current right hip disability 
is proximately due to or the result of his service-connected 
lumbosacral strain with degenerative changes.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



II.  Increased rating- lumbosacral strain with degenerative 
changes

The veteran is claiming entitlement to an increased rating 
for lumbosacral strain strain with degenerative changes.  It 
is noted that x-ray evidence reveals degenerative disc 
disease involving L4-L5 and L5-S1, but did not show 
arthritis.  As such, it can reasonably be concluded that the 
"degenerative changes" for which the veteran is service-
connected refer to disc disease.  Therefore, with resolution 
of doubt in the veteran's favor, all neurologic 
symptomatology stemming from the lumbar spine will be 
considered as part of the claim on appeal.

According to law, disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The present disability is musculoskeletal in nature.  In this 
vein, it is noted that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to 
at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

It is observed that the schedular criteria for disabilities 
of the spine have undergone revisions twice during the 
pendency of this appeal.  The first amendment, affecting 
Diagnostic code 5293 (intervertebral disc syndrome), was 
effective September 23, 2002.  The next amendment affected 
general diseases of the spine and became effective September 
26, 2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating here.  In this vein, it is noted that the 
veteran was initially rated pursuant to Diagnostic Code 5295, 
for lumbosacral strain.  Under that Code section, a 20 
percent rating is warranted where there is evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The Board will now briefly detail the pertinent evidence for 
the period in question.  Upon VA examination in January 1997, 
the veteran had a normal gait.  While x-rays showed chronic 
narrowing at L5 with disc disease, no other spinal defects 
were detected.  Moreover, there was no muscle spasm and the 
veteran could forward flex to 70 degrees.  With weight over 
his back, he could flex to 100 degrees.  He had lateral 
flexion to 45 degrees to the right and 47 degrees to the 
left.  Subsequent VA examination in November 1999 did show 
greater limitation of flexion, to 30 degrees, as well as a 
slight loss of lordotic lumbar curve.  There was no objective 
evidence of muscle spasm and he had lateral flexion to 30 
degrees bilaterally.  The next VA examination in June 2000 
revealed normal lumbar lordosis.  His posture was good and 
there was again no evidence of muscle spasm.  The veteran had 
45 degrees of forward flexion.  Lateral flexion was to 20 
degrees bilaterally.  

The Board finds that the above evidence demonstrates a 
disability picture that more nearly approximates the next-
higher 40 percent evaluation under Diagnostic Code 5295.  The 
Board notes that the aforementioned VA examination findings 
initially appear to reveal symptoms consistent with the 
presently assigned 20 percent rating.  However, VA and 
private treatment records during the period in question were 
also reviewed.   The Board finds that the next-higher 40 
percent rating is justified on the basis of additional 
functional limitation due to factors such as pain, weakness, 
incoordination and/or fatigability.  See 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Indeed, the veteran has raised consistent complaints of back 
pain.  A May 1997 VA outpatient treatment report indicated 
that such pain was interfering with his sleep.  He rated his 
pain as a 7 out of 10 at that time.  Upon VA examination in 
November 1999, he complained of constant dull aching pain 
occurring daily.  He took Relafen and Tylenol # 3 for pain 
control.  He further indicated use of a brace and a cane for 
ambulation.  Subsequent evidence reveals continued complaints 
of back pain.

In the present case, the veteran's subjective pain complaints 
have been objectively demonstrated in the record.  For 
example, the November 1999 VA examination report indicated 
that lumbar range of motion was "fairly limited" as a 
result of pain.  That examination also showed tenderness over 
the L4-5 on the midline.  Subsequent VA examination in June 
2000 revealed tenderness on palpation of the right 
trochanteric area.  Additionally, there was pain at the ends 
of motion.  

Based on the above evidence, a 40 percent evaluation for the 
veteran's lumbosacral strain with degenerative changes is 
warranted for the period in question.  The Board notes that 
in reaching this conclusion, the evidence supports the claim, 
and the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  A 40 percent rating is the maximum 
evaluation assignable under Diagnostic Code 5295.

Having concluded that a 40 percent evaluation is justified, 
the Board must next consider whether there is any alternate 
Diagnostic Code which allows for a rating in excess of that 
amount.  In this regard, it is noted that Diagnostic Code 
5292, for limitation of lumbar motion, also does not afford a 
rating in excess of 40 percent.  Thus, that Code section 
cannot serve as a basis for a higher rating here.  

The Board has also considered Diagnostic Code 5293, for 
intervertebral disc syndrome.  Under that Code section, as it 
existed prior to September 23, 2002, a 60 percent evaluation 
is warranted for pronounced impairment, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

Following a review of the claims file, it is determined that 
the evidence of record fails to support the next-higher 60 
percent rating under Diagnostic Code 5293.  Indeed, upon VA 
examination in January 1997, straight leg testing was 
negative.  Trendelenburg, Lasegue and Patrick tests were also 
negative.  Reflexes in the lower extremities were 2+ and 
equal.  Sensation, power and function of the legs were all 
normal.  Subsequent VA examination in November 1999 showed 
5/5 motor strength in the lower extremities, with no loss of 
sensation.  Deep tendon reflexes were symmetrical as to the 
ankles and knees.  Finally, upon VA examination in June 2000, 
there was no neurologic defect in the lower extremities.  
Reflexes were present and power was satisfactory.  Lasegue 
test was negative and straight leg was to 45 degrees with 
complaint of pain.  

Again, the above evidence does not reveal a disability 
picture commensurate with the criteria for a 60 percent 
rating under Diagnostic Code 5293, as in effect prior to 
September 23, 2002.  

The Board has also considered whether any other Diagnostic 
Code may afford the veteran an increased rating during the 
period in question.  However, as the medical evidence does 
not establish ankylosis, Diagnostic Codes 5286 and 5289 are 
not for application.  There are no other relevant Diagnostic 
Codes for consideration.

Based on the foregoing, the veteran is entitled to a rating 
of 40 percent, but no higher, under the schedular criteria 
for disabilities of the spine as in effect prior to September 
23, 2002.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 4 weeks but less than 6 weeks during the 
last 12 months.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  Therefore, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for a 
rating in excess of 40 percent on the basis of incapacitating 
episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's lumbosacral strain with 
degenerative changes.  As noted above, one relevant 
Diagnostic Code for consideration in this regard is 
Diagnostic Code 5292, concerning limitation of motion of the 
lumbar spine.  That code section affords a 20 percent rating 
for moderate limitation of motion and a maximum 40 percent 
rating for severe limitation of motion.

In the present case, there is no pertinent evidence covering 
the period between September 23, 2002 and September 26, 2003.  
Therefore, the Board will simply consider any relevant 
evidence proximate to the period in question.  In this vein, 
a VA examination dated in June 2000 reveals the following 
range of motion findings: flexion to 45 degrees, extension to 
20 degrees, right and left lateral flexion to 20 degrees and 
rotation to 10 degrees bilaterally.  

Based solely on the range of motion findings, it would appear 
that the veteran's limitation of lumbar motion is moderate in 
degree.  However, once again, the Board must consider 
additional functional limitation due to factors such as pain 
and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
June 2000 VA examination showed that all movements produced 
pain at the ends of motion.  Given this, and given the 
veteran's consistent complaints of pain, documented earlier 
in this decision, it is found that the veteran's lumbar 
disability picture more closely approximates the next-higher 
40 percent evaluation for severe limitation of motion under 
Diagnostic Code 5292.  A 40 percent rating is also the 
maximum evaluation assignable under Diagnostic Code 5295 for 
lumbosacral strain.  The Board notes that in reaching this 
conclusion, the evidence supports the claim, and the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 
 
Thus, a 40 percent rating for orthopedic manifestations of 
the veteran's back disability is for application.  Moreover, 
no alternate Diagnostic Code affords a rating in excess of 
that amount.  Indeed, as the medical evidence does not 
establish ankylosis, Diagnostic Codes 5286 and 5289 are not 
for application.  There are no other relevant Code sections 
to consider.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected lumbosacral strain with degenerative changes.  

In the present case, the veteran's neurological complaints 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  

In the present case, VA examination in June 2000 showed no 
neurologic defect in the lower extremities.  Reflexes were 
present and power was satisfactory.  Lasegue test was 
negative.  The veteran did have complaints of back pain with 
straight leg testing at 45 degrees.  

The Board finds that the above evidence supports a finding of 
no more than mild neurologic deficit.  Moreover, no other 
evidence of record reveals more significant neurologic 
findings during or proximate to the period in question.

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only 
noncompensable evaluations.  Thus, the veteran is entitled to 
a 10 percent rating under Diagnostic Code 8520, 8521, 8524, 
8525 or 8526 for the neurologic manifestations of the 
disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
lumbosacral strain with degenerative changes.  It has been 
determined that the veteran is entitled to a 40 percent 
rating under Diagnostic Code 5292 or 5295 for his orthopedic 
manifestations, and that he is entitled to a 10 percent 
evaluation under Diagnostic Code 8520, 8521, 8524, 8525 or 
8526 for the neurologic manifestations.  Those separate 
orthopedic manifestation and neurologic manifestation ratings 
must now be combined under 38 C.F.R. § 4.25, along with all 
other service-connected disabilities.  In the present case, 
the veteran is also service-connected for tinnitus (rated as 
10 percent disabling).  He also has noncompensable ratings 
for hemorrhoids and hearing loss.

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 40 percent (orthopedic 
manifestations of his low back disability), 10 percent 
(neurologic manifestations of his low back disability) and 10 
percent (tinnitus), a combined evaluation of 50 percent is 
derived.  This combined rating exceeds the combined 
evaluation currently in effect for this period.  

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
entitles the veteran to an increased combined service-
connected disability evaluation of 50 percent if he is rated 
separately for the orthopedic and neurologic manifestations 
of the disability at issue.  As such, the evidence supports 
the grant of a separate 40 percent rating for the orthopedic 
manifestations of the disability at issue, and a separate 10 
percent rating for the neurologic manifestations of the 
disability at issue, for the period from September 23, 2002, 
through September 25, 2003.  As discussed above, there is no 
basis for separate evaluations in excess of those amounts.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general was revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2004).  Under these 
relevant provisions, a 40 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.  Finally, unfavorable 
ankylosis of the entire spine warrants a 100 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5242 for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

The evidence of record does not demonstrate limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, nor is ankylosis established.  As such, the criteria 
for a 40 percent evaluation under the General Rating Formula 
for spinal disabilities have not been satisfied.  However, as 
explained before, the musculoskeletal nature of the 
disability requires consideration of additional functional 
limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).   
Here, the January 2005 VA examination reveals incoordination, 
as well as functional loss due to pain.  As such, the 
veteran's lumbar disability is found to more closely 
approximate the 40 percent evaluation under the General 
Rating Formula.  The Board notes that in reaching this 
conclusion, the preponderance of the evidence is in support 
of the claim, and the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  
  
Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5242, and 5243.  Indeed, a finding 
of ankylosis of the lumbar spine is required in order for the 
veteran to qualify for the next-higher 50 percent evaluation 
under the General Rating Formula for Disabilities of the 
Spine.  Thus, based on the analysis of those criteria set 
forth above, the veteran remains entitled to no more than a 
40 percent evaluation for the orthopedic manifestations of 
his service-connected osteoarthritis of the lumbosacral spine 
with recurrent disc herniation, L4-5 for the period from 
September 26, 2003.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  Thus, the 10 percent separate 
rating established beginning September 23, 2002, remains 
intact.  The evidence fails to support a rating in excess of 
that amount for the veteran's neurologic manifestations of 
his back disability.  Indeed, the neurologic findings 
detailed in the January 2005 VA examination report are 
essentially unchanged from those noted earlier.  

Thus, from September 26, 2003, the veteran continues to be 
entitled to separate evaluations for the orthopedic and 
neurologic manifestations of his lumbosacral strain with 
degenerative changes.  Again, there is no basis for separate 
evaluations in excess of those amounts.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.


ORDER

Service connection for avascular necrosis of the right hip is 
denied.

Throughout the rating period on appeal, a 40 percent rating 
for lumbosacral strain with degenerative changes is granted, 
subject to the applicable law governing the award of monetary 
benefits.

From September 23, 2002, a separate 10 percent evaluation for 
the neurologic  manifestations of the service-connected 
lumbosacral strain with degenerative changes is granted, 
subject to the applicable law governing the award of monetary 
benefits.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


